  Case 1:20-cv-01057 Document 1 Filed 04/14/20 USDC Colorado Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. ______________________

Robert Stephen Kramer, Individually and
On Behalf of All Others Similarly Situated,

       Plaintiffs,

               v.

ALTERRA MOUNTAIN COMPANY and
IKON PASS INC.,

       Defendants.

DEMAND FOR JURY TRIAL



                               CLASS ACTION COMPLAINT


                                          Introduction

       1.      Ikon season ski passes are sold by Defendants Alterra Mountain Company and its

fully-owned subsidiary Ikon Pass Inc. Ikon passes entitle purchasers to: “unlimited access” at

listed ski resorts in Colorado (e.g., Winter Park), California (e.g., Mammoth Mountain), and

throughout the United States and Canada; limited access (i.e., a set number of days) of skiing at

additional ski resorts; and other associated benefits. These promised benefits last throughout the

entire ski season.

       2.      Plaintiff Mr. Kramer and hundreds of thousands of other skiers purchased Ikon

passes for the 2019-2020 season. In mid-March, with months left in the ski season, ski resorts

covered by the Ikon pass closed early. Ikon pass holders did not receive the benefits that they

paid for.
  Case 1:20-cv-01057 Document 1 Filed 04/14/20 USDC Colorado Page 2 of 14




           3.   Despite not providing the promised skiing access, Defendants did not offer a

refund (or even partial refund) on passes. Instead, Defendants kept all of skiers’ money. With

hundreds of thousands of pass holders, this amounts to tens of millions (or more) in unjust

profits.

           4.   Plaintiff brings this case on behalf of himself and the hundreds of thousands of

skiers who purchased Ikon ski passes for the 2019-2020 ski season, but did not get the full

benefits they paid for. Plaintiff seeks fair and reasonable compensation for Ikon pass holders.

                                              Parties

           5.   Plaintiff Robert Stephen Kramer is an individual residing in Villa Park,

California. The proposed class includes residents of Colorado, California, and other states.

           6.   Defendant Alterra Mountain Company (“Alterra”) is a Delaware corporation with

its headquarters at 3501 Wazee St., Denver, CO 80216. Alterra owns ski resorts in Colorado,

California, and around North America.

           7.   Defendant Ikon Pass, Inc. is a Delaware Corporation with its headquarters at 3501

Wazee St., Denver, CO 80216. Ikon Pass, Inc. is a fully-owned subsidiary of Alterra.

                                     Jurisdiction and Venue

           8.   This Court has jurisdiction under 28 U.S.C. § 1332(d)(2). This matter in

controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs, and is a

class action in which one or more of members of the proposed class are citizens of a state

different from any one of the Defendants.

           9.   Venue is proper under 28 U.S.C. § 1391, because Defendants reside in the District

of Colorado. In addition, a substantial part of the Defendants’ conduct giving rise to the claims

occurred in the District of Colorado.



                                                 2
  Case 1:20-cv-01057 Document 1 Filed 04/14/20 USDC Colorado Page 3 of 14




                                               Facts

       10.     For the 2019-2020 ski season, Defendants offered Ikon season passes for sale to

the general public on Defendants’ website: www.ikonpass.com.

       11.     Defendants offered two flavors of Ikon pass, called the “Ikon Pass” and the “Ikon

Base Pass.”

       12.     The essential terms of each offer were set forth prominently on the website,

including the “shop passes” pages. The “shop passes” pages for the 2019-2020 season are

partially still available on the website. For example, for the Ikon Pass:




                 https://www.ikonpass.com/en/shop-passes/ikon-pass-2019-2020




                                                 3
Case 1:20-cv-01057 Document 1 Filed 04/14/20 USDC Colorado Page 4 of 14




           https://www.ikonpass.com/en/shop-passes/ikon-pass-2019-2020

   13.   And for the Ikon Base Pass:




         https://www.ikonpass.com/en/shop-passes/ikon-base-pass-2019-2020




                                        4
  Case 1:20-cv-01057 Document 1 Filed 04/14/20 USDC Colorado Page 5 of 14




             https://www.ikonpass.com/en/shop-passes/ikon-base-pass-2019-2020

       14.    Pricing terms for 2019-2020 season passes are no longer displayed on the website.

Below are further examples of the layout for next season (2020-2021), which includes pricing

terms. Although the layout may have differed and the prices were different, the pricing was also

prominently presented in 2019. (The 4-day pass was not offered in 2019).




                                               5
Case 1:20-cv-01057 Document 1 Filed 04/14/20 USDC Colorado Page 6 of 14




                    https://www.ikonpass.com/en/shop-passes




          https://www.ikonpass.com/en/shop-passes/ikon-pass-2020-2021




                                       6
  Case 1:20-cv-01057 Document 1 Filed 04/14/20 USDC Colorado Page 7 of 14




                 https://www.ikonpass.com/en/shop-passes/ikon-pass-2020-2021




                 https://www.ikonpass.com/en/shop-passes/ikon-pass-2020-2021

          15.   For 2019-2020, the price of the Ikon Base Pass was $649. In exchange for paying

this amount, purchasers would receive “unlimited access” to “ski or ride as many days as you

want,” at 12 resorts (subject to “limited blackout dates at select destinations,” which included

major ski holidays). In addition, purchasers would receive “up to 5 days” at an additional 28

resorts with “limited blackout dates”

          16.   The price of the Ikon Pass was $949. In exchange, purchasers received

“unlimited access” to 14 resorts and “up to 7 days” at an additional 26 resorts, with “no blackout

dates.”


                                                 7
     Case 1:20-cv-01057 Document 1 Filed 04/14/20 USDC Colorado Page 8 of 14




         17.    The website provided the ability to add a pass to cart and check out. When a

purchaser of an Ikon pass selected a pass, added it to his or her cart, submitted the transaction,

and paid for the pass, this constituted acceptance of the offer on the website and formed a

contract between that purchaser and Defendants.

         18.    Defendant Alterra Mountain Company (“Alterra”) is a party to the contract.

Alterra made the offer described above that, when accepted by the purchaser, formed a contract

between Alterra and that purchaser. According to an Alterra press release, the Ikon pass is

“[b]rought to you by Alterra Mountain Company.”1

         19.    In addition or in the alternative, Defendant Ikon Pass, Inc. made the offer

described above while acting as an agent of Alterra. The Ikon pass website appears to be

operated, at least in part, by Alterra subsidiary Ikon Pass, Inc. For example, the website

copyright states “Ikon Pass, Inc.” When a pass offer was accepted by the purchaser, it formed a

contract between Alterra and the purchaser. In addition, or in the alternative, when that offer

was accepted by the purchaser, it formed a contract between Ikon Pass, Inc. and the purchaser.

         20.    Plaintiff purchased an Ikon Base Pass through the Ikon website in April 2019. He

paid $619 (applying a renewal discount to the price of $649).

         21.    On March 14, 2020, Alterra announced the closure of all of its North American

resorts. Around the same time, other Ikon resorts announced their closure.

         22.    This closure happened well before the end of the ski season. For example, the

season at Winter Park typically runs into late April or May. The season at Mammoth Mountain,

CA typically runs into June or July.




1
    https://www.alterramtnco.com/news/2019/02/26/19-20-ikon-pass-launch-release

                                                  8
  Case 1:20-cv-01057 Document 1 Filed 04/14/20 USDC Colorado Page 9 of 14




       23.     As a result, Ikon passes no longer provided passholders with unlimited access (or

any access) to Ikon resorts, despite months left in the season.

       24.     Defendants have not offered to return, and have not returned, any portion of

season pass fees.

                                    Class Action Allegations

               The proposed class.

       25.     It is appropriate to include Ikon Pass and Ikon Base Pass purchasers in the same

class. Both groups formed a substantially similar contract with Defendants. The core benefits of

the Ikon Pass and Base Pass were substantially the same: unlimited access to Ikon resorts, with

limited additional ski days at other destinations. Both groups allege the same breach, and related

claims. Both groups seek the same type of relief: compensation for the early termination of pass

benefits. There are no conflicts of interest between these groups.

       26.     Accordingly, Plaintiff brings this action on behalf of the proposed class of: all

individuals who purchased an Ikon Pass (including the Ikon Pass and Ikon Base Pass) for the

2019-2020 ski season.

       27.     The following people are excluded from the Class: (1) any Judge or Magistrate

presiding over this action and the members of their family; (2) Defendants, Defendants’

subsidiaries, parents, successors, predecessors, and any entity in which the Defendant or its

parents have a controlling interest and their current employees, officers and directors; (3) persons

who properly execute and file a timely request for exclusion from the Class; (4) persons whose

claims in this matter have been finally adjudicated on the merits or otherwise released; (5)

Plaintiff’s counsel and Defendants’ counsel; and (6) the legal representatives, successors, and

assigns of any such excluded persons.



                                                 9
  Case 1:20-cv-01057 Document 1 Filed 04/14/20 USDC Colorado Page 10 of 14




               Numerosity.

       28.     The proposed class contains members so numerous that separate joinder of each

member of the class is impractical. There are hundreds of thousands of proposed class members.

For example, for the 2018-2019 season, Defendants projected the sale of 250,000 Ikon passes.

               Commonality.

       29.     There are questions of law and fact common to the proposed class. Common

questions of law and fact include, without limitation:

                i. The terms of the contract formed between Ikon pass holders and Defendants;

               ii. Whether Defendants breached this contract by failing to provide pass benefits

                   for the duration of the ski season;

              iii. Damages needed to reasonably compensate pass holders;

              iv. Whether Defendants were unjustly enriched by keeping all pass fees after

                   providing resort access for only a portion of the ski season;

               v. The terms of an express warranty provided by Defendants to passholders, that

                   formed a part of the basis of the bargain.

               Typicality.

       30.     Plaintiff’s claims are typical of the proposed class. Like the proposed class,

Plaintiff purchased an Ikon pass (a Base Pass) for the 2019-2020 season. Like the proposed

class, Plaintiff lost access to Ikon resorts before the end of the ski season and seeks reasonable

compensation for this loss. And as explained above, purchasers of the Base Pass and Ikon Pass

formed a substantially similar contract with Defendants. The core benefits of the Ikon Pass and

Base Pass were substantially the same: unlimited access to Ikon resorts, with limited additional

ski days at other destinations. Plaintiff alleges the same breach, and other claims, as the



                                                 10
  Case 1:20-cv-01057 Document 1 Filed 04/14/20 USDC Colorado Page 11 of 14




proposed class. Plaintiff seeks the same type of relief: compensation for the early termination of

pass benefits.

                 Adequacy.

          31.    Plaintiff will fairly and adequately protect the interests of the proposed class.

Plaintiff’s interests are aligned with the interests of the proposed class members: plaintiff seeks

reasonable compensation for Defendants’ breach and other alleged wrongs. Plaintiff is

represented by experienced class counsel who are prepared to vigorously litigate this case

through judgment and appeal. There are no conflicts of interest between Plaintiff and the class.

                 Predominance and Superiority.

          32.    The prosecution of separate actions by individual members of the proposed class

would create a risk of inconsistent or varying adjudication with respect to individual members,

which would establish incompatible standards for the parties opposing the class. For example,

individual adjudication would create a risk that breach of the same contract is found for some

proposed class members, but not others.

          33.    Common questions of law and fact predominate over any questions affecting only

individual members of the proposed class. These common legal and factual questions arise from

certain central issues which do not vary from class member to class member, and which may be

determined without reference to the individual circumstances of any particular class member.

For example, a core liability question is common: whether Defendants’ breached their contract

with Ikon pass holders by failing to offer unlimited access to Ikon resorts throughout the ski

season.

          34.    A class action is superior to all other available methods for the fair and efficient

adjudication of this litigation because individual litigation of each claim is impractical. It would



                                                   11
  Case 1:20-cv-01057 Document 1 Filed 04/14/20 USDC Colorado Page 12 of 14




be unduly burdensome to have individual litigation of hundreds of thousands of individual

claims in separate lawsuits, every one of which would present the issues presented in this

lawsuit.

         35.      The proposed class is readily ascertainable. The precise number and identity of

proposed class members can be determined with specificity from Defendants’ sales records.

                                                Claims

         36.      Plaintiff alleges the following claims on behalf of himself and the proposed class.

                                     Claim 1: Breach of Contract

         37.      Plaintiff incorporates the allegations in paragraphs 1 - 35 above.

         38.      A valid contract existed between Plaintiff and Defendants. The contract, as

alleged above, entitled Plaintiff to unlimited access to Ikon resorts throughout the ski season

(among other benefits).

         39.      Plaintiff performed all contractual obligations.

         40.      Defendants breached by failing to provide Plaintiff with access to Ikon resorts, for

a substantial portion of the ski season.

         41.      Defendants’ breach was the proximate cause, and a substantial factor, in causing

losses and damage to Plaintiff.

               Claim 2: Breach of the implied covenant of good faith and fair dealing

         42.      Plaintiff incorporates the allegations in paragraphs 1 - 35 above.

         43.      Defendants had an implied duty of good faith and fair dealing to provide access to

ski resorts throughout the ski season and to return pass fees if pass benefits were terminated

early.




                                                   12
  Case 1:20-cv-01057 Document 1 Filed 04/14/20 USDC Colorado Page 13 of 14




       44.        Defendants violated this duty by failing to provide resort access, for a substantial

portion of the season, and by not returning any pass fees.

       45.        Defendants breach was the proximate cause, and a substantial factor, in causing

losses and damage to Plaintiff.

                                     Claim 3: Unjust enrichment

       46.        Plaintiff incorporates the allegations in paragraphs 1 - 35 above.

       47.        Defendants received a benefit (Ikon pass fees) at Plaintiff’s expense.

       48.        It would be unjust for Defendants to retain all pass fees, when Defendants failed

to provide resort access for a substantial portion of the ski season.

                                 Claim 4: Breach of express warranty

       49.        Plaintiff incorporates by reference the allegations in paragraphs 1 - 35 above.

       50.        Defendants created an express warranty through affirmative website statements,

alleged above, that Ikon passes would in fact provide “unlimited access” to resorts throughout

the ski season.

       51.        This warranty was part of the basis of the bargain. The prominent display of this

warranty on the website was intended to induce, and did induce, purchasers to rely upon it.

Plaintiff relied on this warranty in deciding to purchase an Ikon Pass and would not have

purchased an Ikon pass if he had known that Defendants would in fact terminate access to resorts

with months remaining in the ski season.

       52.        Defendants breached this express warranty by failing to provide access to Ikon

resorts for a substantial portion of the ski season.

       53.        This breach was the proximate cause, and a substantial factor, in causing losses

and damages to Plaintiff.



                                                   13
 Case 1:20-cv-01057 Document 1 Filed 04/14/20 USDC Colorado Page 14 of 14




                                           Jury Demand

       Plaintiff demands a jury trial on all issues so triable.

                                         Prayer for Relief

       Plaintiff seeks the following relief for himself and for the proposed class:

           a) An order certifying the asserted claims, or issues raised, as a class action;

           b) A judgment in favor of plaintiff and the proposed class;

           c) Damages;

           d) Rescission, disgorgement, and other just equitable relief;

           e) Reasonable attorneys’ fees and costs;

           f) Any additional relief that the Court deems reasonable and just.


April 14, 2020

                                                           s/ Gregory Dovel

                                                           Gregory Dovel
                                                           Dovel & Luner, LLP
                                                           201 Santa Monica Blvd., Suite 600
                                                           Telephone: (301) 656-7066
                                                           Fax: 301-656-7069
                                                           E-mail: greg@dovel.com
                                                           Counsel for Plaintiff




                                                  14
